—Appeal by the People from an order of the Supreme Court, Queens County, dated January 11, 1977, which, after a hearing, granted defendant’s motion to suppress certain physical evidence. Order reversed, on the law and the facts, and motion to suppress denied. The bag containing untaxed cigarettes was directly traceable to the defendant and provided the probable cause to arrest him. Therefore, the physical evidence confiscated at the time of his arrest should not have been suppressed. Titone, J. P., Suozzi, Shapiro and Cohalan, JJ., concur.